46 F.3d 1145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Forrest M. SANDERS, Plaintiff-Appellant,v.STATE OF MONTANA, Defendant-Appellee.
No. 94-35737.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 31, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Forrest M. Sanders appeals pro se the district court's Fed.  R. Civ. P. 12(b)(6) dismissal of his action alleging that the State of Montana's failure to ensure that commercial vessel operators possess a federal license violates the 1971 Boating Safety Act.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons stated in the district court's order and the magistrate's findings and recommendation, which the district court adopted in full.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3